Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 04/26/2022.
   Status of the claims:
Claim 1 has been amended.
Claim 15 has been added.
Applicant’s arguments, see Remarks pages 8-12, filed 04/26/2022, with respect to the rejection of claims 1-14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bridges et al. (US 20140226190 A1) necessitated by the claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (US 20100091263 A1) in view of Bridges et al. (US 20140226190 A1).
Regarding claim 1, Kumagai teaches a surveying instrument comprising: 
a light projecting optical system for projecting a distance measuring light to a predetermined measuring point (Fig. 1, projection system 7, para [33]: lines 1-3 and para [34]), 
a light receiving optical system for receiving a reflected distance measuring light from said measuring point, a visible light from said measuring point and an infrared light from said measuring point (Para [36]-[38]),
 an image pickup unit for receiving a visible light from said measuring point (Para [0039]: lines 1-3. See also, para [0038]), a frame which horizontally rotates around a horizontal rotation shaft by a horizontal rotation motor (Para [26]), a vertical rotating unit which is provided in said frame, vertically rotating around a vertical rotation shaft by a vertical rotation motor, projecting said distance measuring light from said light projecting optical system to said measuring point and making said reflected distance measuring light from said measuring point enter said light receiving optical system(Para [42] and Para [35]),, 
a horizontal angle detector for detecting a horizontal angle of said frame, frame (Para [28]: lines 1-2) a vertical angle detector for detecting a vertical angle of said vertical rotating unit (Para [42]), and an arithmetic control module for controlling a distance measurement (para [58]: lines 1-3), [a temperature measurement], a rotation of said frame and a rotation of said vertical rotating unit based on light receiving results of said reflected distance measuring light and said infrared light, 2wherein said light receiving optical system has a photodetector for receiving said reflected distance measuring light (Para[11]: lines 7-11. See also, para [0033]), 
a dichroic mirror provided on an optical path of said reflected distance measuring light for separating the visible light which entered coaxially with said reflected distance measuring light from said reflected distance measuring light, 
wherein said arithmetic control module measures a distance to said measuring point based on light receiving results of said reflected distance measuring light received by said photodetector, acquires an image with said measuring point as a center based on light receiving results of said visible light received by said image pickup unit, (measures a temperature of said measuring point based on light receiving results of said infrared light received by said temperature sensor), and coaxially acquires a positional information, a temperature information and a color information of said measuring point by separating the reflected distance measuring light, the infrared light and the visible light which entered the light receiving optical system on the optical path.
Kumagai fails to teach but Bridges teaches an infrared light separating optical component provided on the optical path of said reflected distance measuring light for separating said infrared light which entered coaxially with said reflected distance measuring light from said reflected distance measuring light (Fig. 5, prism mirror 122, para 37), and a temperature sensor for receiving said separated infrared light (Fig. 5, energy detector 125. See also, fig. 4, para [32]-[33]), 
a module measures a temperature of said measuring point based on light receiving results of said infrared light received by said temperature sensor (Fig. 5, control and evaluation unit 38. See also, fig. 1, para [18], para [20], [38] and also, claims 1, 5), and coaxially acquires a positional information, a temperature information and a color information of said measuring point by separating the reflected distance measuring light, the infrared light and the visible light which entered the light receiving optical system on the optical path (Fig. 5, camera 23 (refenced 112 in fig. 5 by error), dichroic mirror 32 (refenced 118 in fig. 5 by error) and prism mirror 122, Para [23], [37]-[38]).
It would have been obvious to modify Kumagai’s laser surveying system, in view of Bridges, to include prism 122 and energy detector 125 in order to have a surveying instrument which can add a highly accurate temperature information with respect to a positional information of a measuring point and color information to identify different targets.
Regarding claim 2, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 1, wherein said light receiving optical system has a light receiving lens for making said photodetector to receive said reflected 3distance measuring light, and said light receiving lens is arranged on an object side away from said infrared light separating optical component (Brigdes, fig. 5, para [27]: lines 1-3).
Regarding claim 3, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 1, wherein said vertical rotating unit is a scanning mirror for reflecting said distance measuring light from said light projecting optical system and projecting toward said measuring point, and for reflecting said reflected distance measuring light to said light receiving optical system (Kumagai, Para [35] and para [36]: lines 1-5), wherein said arithmetic control module makes said distance measuring light to be scanned by the rotation of said scanning mirror(Kumagai, para [58]: lines 1-3. See also, para [57]: lines 1-11).
Regarding claim 4, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 1, wherein said vertical rotating unit is a telescope unit which has a sighting optical system for sighting said measuring point (Kumagai, para [44], [64. See also, para [80]).
Regarding claim 5, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 3, wherein said infrared light separating optical component has an optical characteristic to reflect one of said reflected distance measuring light or said infrared light and to transmit through another (Bridges, Fig. 5, para [37]).
Regarding claim 6, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 1, wherein said vertical rotating unit is a reflection mirror having two reflection surfaces and having a function of said infrared light separating optical component (Bridges, Fig. 5, para [37]), wherein said photodetector 4and said temperature sensor are arranged at symmetrical positions interposing said reflection mirror (Bridges, Fig. 5, Light receiver 21, energy detector 125, para [37] ), and wherein said reflection mirror reflects said reflected distance measuring light on one surface and reflects said infrared light on another surface (Bridges, para [37]).
Regarding claim 7, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 1, further comprising an image pickup unit provided coaxially with said light receiving optical system and acquires an image based on a visible light which entered coaxially with said reflected distance measuring light (Kumagai, Para [39]: lines 1-3. See also, para [38]).
Regarding claim 8, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 2, wherein said vertical rotating unit is a scanning mirror for reflecting said distance measuring light from said light projecting optical system and projecting toward said measuring point, and for reflecting said reflected distance measuring light to said light receiving optical system(Kumagai, Para [35] and para [36]: lines 1-5), wherein said arithmetic control module makes said distance measuring light to be scanned by the rotation of said scanning mirror (Kumagai, Para [35] and para [36]: lines 1-5).
Regarding claim 9, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 2, wherein said vertical rotating unit is a telescope unit which has a sighting optical system for sighting said measuring point (Kumagai, para [44], [64. See also, para [80]).
Regarding claim 10, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 4, wherein said infrared light separating optical component has an optical characteristic to reflect one of said reflected 5distance measuring light or said infrared light and to transmit through another (Bridges, Fig. 5, para [37]).
Regarding claim 11, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 8, wherein said infrared light separating optical component has an optical characteristic to reflect one of said reflected distance measuring light or said infrared light and to transmit through another (Bridges, Fig. 5, para [37]).
Regarding claim 12, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 9, wherein said infrared light separating optical component has an optical characteristic to reflect one of said reflected distance measuring light or said infrared light and to transmit through another (Bridges, Fig. 5, para [37]).
Regarding claim 13, Kumagai, as modified in view of Bridges, teaches the surveying instrument according to claim 3, further comprising an image pickup unit provided coaxially with said light receiving optical system and acquires an image based on a visible light which entered coaxially with said reflected distance measuring light (Kumagai, Para [39]: lines 1-3. See also, para [38]).
Regarding claim 14, Kumagai, as modified in view of Bridges, teaches surveying instrument according to claim 4, further comprising an image pickup unit provided coaxially with said light receiving optical system and acquires an image based on a visible light which entered coaxially with said reflected distance measuring light (Kumagai, Para [39]: lines 1-3. See also, para [38]).
Regarding claim 15, Kumagai, as modified in view of Bridges, teaches surveying instrument according to claim 1, wherein said infrared light separating optical component is a second dichroic mirror (Bridges, Fig. 5, prism mirror 122, para [37]. See also, para [8]. Prism mirror 122 is a dichroic mirror because is splitting two beams that have different wavelengths ).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Andrew Bodkin (US 20040119020 A1), teaches multi-mode optical imager
Bridges et al. (US 9551575 B2), teaches laser scanner having a multi-color light source and real-time color receiver
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645